Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation application PCT/CN2017/083184, filed on 5/5/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 12, 15, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakagawa et al (U.S. Patent Pub. No. 2019/0333271, hereafter referred to as Nakagawa) in view of Orderud et al (U.S. Patent Pub No. 2010/0195881, hereafter referred to as Orderud).

Regarding Claim 1, Nakagawa teaches a method, composing: 
obtaining image data (paragraph 58, Nakagawa teaches displaying an image); 
reconstructing an image based on the image data, wherein the image includes one or more first edges (paragraph 11, Nakagawa teaches determining a first edge); 
obtaining a model, wherein the model includes one or more second edges corresponding to the one or more first edges (paragraph 73, paragraph 74, Nakagawa teaches a mesh model of the edge information.); 
matching, based on the one or more first edges and the one or more second edges, the model and the image (paragraph 76, paragraph 78, Nakagawa teaches providing each edge information to the model information.).
Nakagawa does not explicitly disclose adjusting the one or more second edges of the model based on the one or more first edges.  
paragraph 59-paragraph 62, Orderud is taking the edge detection and then performing updated model information regarding the endocardial wall of the heart.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa by including the model changing via edge information that is taught by Orderud, to make the invention that captures medical images and determine different edge type data and then updated the models of the heart based on edge information; thus, one of ordinary skilled in the art would be motivated to combine the references since the myocardial tissue being displayed differs during the cardiac cycle, and this is especially a problem for basal short- axis slices, where the longitudinal shortening may be up to 1.2 centimeters during the cardiac cycle (paragraph 3, Orderud).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Nakagawa in view of Orderud discloses wherein the image data includes a brain image, a skull image, a chest image, a cardiac image, a breast image, an abdominal image, a kidney image, a liver image, a pelvic image, a perineal image, a limb image, a spine image, or a vertebra image (paragraph 59-61, Orderud teaches imaging processing of the heart).  

	
In regards to Claim 5, Nakagawa in view of Orderud discloses wherein the adjusting the one or more second edges of the model includes: determining a reference point on the second paragraph 50, Orderud teaches capturing feature points on the edge of the heart.); determining an object point corresponding to the reference point (paragraph 50, Orderud teaches fitting points to the model.); and adjusting the one or more second edges of the model based on the object point (paragraph 51-paragraph 61, Orderud teaches updating the model.).  

Regarding Claim 12, Nakagawa teaches a system, composing: a storage configured to store data and instructions (paragraph 70, Nakagawa); a processor in communication with the storage, wherein when executing the instructions in the storage, the processor (paragraph 70, Nakagawa) is configured to: obtain image data (paragraph 58, Nakagawa teaches displaying an image); reconstruct an image based on the image data, wherein the image includes one or more first edges (paragraph 11, Nakagawa teaches determining a first edge); obtain a model, wherein the model includes one or more second edges corresponding to the one or more first edges (paragraph 73, paragraph 74, Nakagawa teaches a mesh model of the edge information.); match, based on the one or more first edges and the one or more second edges, the model and the image (paragraph 76, paragraph 78, Nakagawa teaches providing each edge information to the model information.).
Nakagawa does not explicitly disclose adjusting the one or more second edges of the model based on the one or more first edges.  
Orderud is in the same field of art of image processing of medical images. Further, Orderud teaches adjusting the one or more second edges of the model based on the one or more first edges (paragraph 59-paragraph 62, Orderud is taking the edge detection and then performing updated model information regarding the endocardial wall of the heart.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 15, Nakagawa in view of Orderud discloses determine a reference point on the second edge (paragraph 50, Orderud teaches capturing feature points on the edge of the heart.); determine an object point corresponding to the reference point (paragraph 50, Orderud teaches fitting points to the model.); and adjust the one or more second edges of the model based on the object point (paragraph 51-paragraph 61, Orderud teaches updating the model.).  

Regarding Claim 20, Nakagawa teaches a non-transitory computer-readable medium having computer programs, the computer programs comprising instructions, wherein the instructions are executed by at least one processor to perform a method (paragraph 70, Nakagawa), the method comprising: 
obtaining image data (paragraph 58, Nakagawa teaches displaying an image); 
paragraph 11, Nakagawa teaches determining a first edge); 
obtaining a model, wherein the model includes one or more second edges corresponding to the one or more first edges (paragraph 73, paragraph 74, Nakagawa teaches a mesh model of the edge information.); 
matching, based on the one or more first edges and the one or more second edges, the model and the reconstructed image (paragraph 76, paragraph 78, Nakagawa teaches providing each edge information to the model information.).
Nakagawa does not explicitly disclose adjusting the one or more second edges of the model based on the one or more first edges.
Orderud is in the same field of art of image processing of medical images. Further, Orderud teaches adjusting the one or more second edges of the model based on the one or more first edges (paragraph 59-paragraph 62, Orderud is taking the edge detection and then performing updated model information regarding the endocardial wall of the heart.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa by including the model changing via edge information that is taught by Orderud, to make the invention that captures medical images and determine different edge type data and then updated the models of the heart based on edge information; thus, one of ordinary skilled in the art would be motivated to combine the references since the myocardial tissue being displayed differs during the cardiac cycle, and this is especially a problem for basal short- axis slices, where the longitudinal shortening may be up to 1.2 centimeters during the cardiac cycle (paragraph 3, Orderud).
. 

Claims 9 & 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakagawa in view of Orderud in view of Stehle et al (U.S. Patent Pub. No. 2016/0012596, hereafter referred to as Stehle).

Regarding Claim 9, Nakagawa in view of Orderud teaches imaging processing of medical images.
Nakagawa in view of Orderud does not explicitly disclose obtaining a second classifier; performing a weighted Generalized Hough Transform based on the second classifier; and matching the model and the image based on a result of the weighted Generalized Hough Transform.
Stehle is in the same field of art of image processing of medical images. Further, Stehle teaches obtaining a second classifier (paragraph 13, paragraph 43-paragraph 45, Stehle teaches the second classifying); performing a weighted Generalized Hough Transform based on the second classifier (paragraph 43-paragraph 45, paragraph 54, Stehle); and matching the model and the image based on a result of the weighted Generalized Hough Transform (paragraph 65, Stehle).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa in view of Orderud by incorporating the Hough Transform classification that is taught by Stehle, to make the invention that capture medical images performs edge detection and uses the Hough 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding Claim 18, Nakagawa in view of Orderud teaches imaging processing of medical images.
Nakagawa in view of Orderud does not explicitly disclose obtaining a second classifier; performing a weighted Generalized Hough Transform based on the second classifier; and matching the model and the image based on a result of the weighted Generalized Hough Transform.
Stehle is in the same field of art of image processing of medical images. Further, Stehle teaches wherein the processor is further configured to: obtain a second classifier (paragraph 13, paragraph 43-paragraph 45, Stehle teaches the second classifying); perform a weighted Generalized Hough Transform based on the second classifier (paragraph 43-paragraph 45, paragraph 54, Stehle); and match the model and the image based on a result of the weighted Generalized Hough Transform (paragraph 65, Stehle).    
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa in view of Orderud by incorporating the Hough Transform classification that is taught by Stehle, to make 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
Claims 3, 4, 6, 7, 8, 10, 11, 13, 14, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665